Citation Nr: 1710709	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-26 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the VA RO that denied the claim for service connection for  left knee disability.


FINDING OF FACT

The Veteran does not have left knee disability.


CONCLUSION OF LAW

The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, March 2010 correspondence provided the Veteran with all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In this case, the medical evidence contains only the results of an August 2010 VA examination because the Veteran has not indicated that he has received medical treatment for a left knee disorder at any time since filing his claim.  

The Veteran was provided with a VA examination addressing his claimed left knee disability in August 2010.  In December 2010, the Veteran contended that the August 2010 examination was inadequate because magnetic resonance imaging (MRI) was not performed; instead, the examiner obtained X-ray studies of the left knee.  Notably, the Veteran has not specified why an MRI, rather than X-ray studies is necessary to address his claimed left knee disability.  The record does not otherwise suggest that an MRI is necessary.  Indeed, the August 2010 examiner, an occupational health physician, found that the x-ray adequately described the Veteran's claimed left knee disability.  The Board points out that a Veteran's mere preference for one diagnostic procedure over another does not render an examination inadequate.    

The Veteran further argues that the examiner erred by broadly stating that the Veteran "could do activities," rather than specifically addressing whether he could squat or kneel.  The Board points out that the August 2010 examiner evaluated those functions the examiner believes were necessary to determine the presence of a current left knee disorder.  The Veteran has not persuasively explained why the examiner's judgment in this regard is defective, or why a specific reference to squatting or kneeling is necessary to determine whether a current disorder is present.
 
In sum, the August 2010 examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and provided the information necessary to render a well-informed decision regarding the Veteran's claimed left knee disability.  The Board, therefore, concludes that the examination report is adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran contends that he has a left knee disorder as the result of his service.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is however satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition, does not itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Turning to the facts in this case, the Veteran filed his claim in January 2010.  In March 2010, the Veteran's spouse stated that the Veteran complained of left knee pain, and she believed that the Veteran's left knee pain occurred as a result of his service.  Also in March 2010, the Veteran stated that he had experienced "trouble" with his left knee since he experienced an injury in June 1991.  

The Veteran underwent a VA examination in August 2010, at which time a radiologist found the Veteran's left knee to be essentially normal notwithstanding a small suprapatellar bursa pouch of the left knee.  Following physical examination of the Veteran, the examiner diagnosed the Veteran with arthralgia of the left knee.  

Turning to an analysis of these facts, the Board notes that "arthralgia" is defined as pain in a joint.  Dorland's Illustrated Medical Dictionary 152 (31st ed. 2007).  As noted above, pain alone, without an underlying disability, does not itself constitute a disability for which service connection may be granted.  In this case, the examiner found only that the Veteran suffered from pain in the left knee joint, which VA does not recognize to be a disability.  

To the extent that the Veteran believes that he experiences symptoms of a left knee disorder, the Veteran is competent to testify as to readily-observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to attribute that pain to an underlying pathology.  This is because the source of the pain is not readily apparent, as for example from a scar or skin problems.  A layperson does not, without medical equipment, have the capability of determining what, if anything, is actually inside the knee or surrounding structures that is causing the pain.  Consequently, the Board finds that neither the Veteran nor his spouse is competent to attribute the pain to a diagnosis, or to otherwise diagnose a left knee disorder.

Moreover, in this case the knee was examined by an individual who does have the education and experience to diagnose a left knee disorder, but who found the absence of any underlying pathology to account for the arthralgia.  The examiner was unable to find a basis for the pain, even with the use of diagnostic studies.  

Thus, the competent evidence does not establish the presence of a left knee disability at any time since he filed his claim, or indeed since service.  In sum, the Board concludes that the preponderance of the evidence is against service connection for left knee disability; the claim is denied.  





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for left knee disability is denied.  





_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


